Case 1:19-cv-06791-MKB-ST Document 2 Filed 12/03/19 Page 1 of 2 PagelD #: 12
IS 44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS .
Se adto Sales of Queens LLC d/b/a Star Subaru Hanie Iskander a/k/a "John Alexander" and Nagwa Youseif a/k/a
“"Nagwa F Youseif"
(b) County of Residence of First Listed Plaintiff Queens, New York County of Residence of First Listed Defendant _ Sarasota County, Florida
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

{c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Milman Labuda Law Group PLLC

3000 Marcus Ave. Suite 3W8
Lake Success, New York 11042 - (516) 328-8899

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) IJ. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government 0 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
0 2 US. Government 4 Diversity Citizen of Another State O 2 ®& 2 Incorporated and Principal Place A 5 os
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation O06 O06
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only) __
l CONTRACT TORTS _ FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal GO 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372%a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical Ri O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O) 820 Copyrights © 430 Banks and Banking
6 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
6 152 Recovery of Defaulted Liability O 368 Asbestos Personal © 840 Trademark 460 Deportation
Student Loans O 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |0 710 Fair Labor Standards 6 861 HIA (1395ffF) © 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 24 370 Other Fraud Act © 862 Black Lung (923) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending © 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 850 Securities/Commodities/
190 Other Contract Product Liability © 380 Other Personal Relations © 864 SSID Title XVI Exchange
0 195 Contract Product Liability | 360 Other Personal Property Damage © 740 Railway Labor Act CO) 865 RSI (405(g)) © 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage O 751 Family and Medical O 891 Agricultural Acts
O 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice O 790 Other Labor Litigation © 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 791 Employee Retirement FEDERAL TAX SUITS Act
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) © 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 0 530 General _ 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
(446 Amer, w/Disabilities -} 540 Mandamus & Other — | 465 Other Immigration
Other 6 550 Civil Rights Actions
© 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
{1 Original O12 Removed from O 3  Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(specify)
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdicti sy diversity):
2BUS.C RY 453 yi 2 Jurisdictional statutes unless diversity)
VI. CAUSE OF ACTION Brief description of cause:
Fraud etc. in failing to render services
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. TBD but in excess of $500,000.00 JURY DEMAND: M Yes ONo
VIII. RELATED CASE(S)
(See instructions):
IF ANY 4 JUDGE A j DOCKET NUMBER
DATE SIGNA’ E/OH ATTORNEY OF RE! ORD
12/03/2019 C1
Ag ta 4 -—
FOR OFFICE USE ONLY vO SN SJ vs

RECEIPT # AMOUNT APPLYING |FP JUDGE MAG. JUDGE
CERTIFICATION OF ARBITRATION ELIGIBIGITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration [_ |

J, Joseph M. Labuda , counsel for Plaintiff do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

 

monetary damages sought are in excess of $150,000, exclusive of interest and costs,
the complaint seeks injunctive relief,

the matter is otherwise Ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

 

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

None

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Piease list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section Vill on the front of this form. Rute 50.3.1 (a) provides that "A civil case is “related”
to ancther civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that " A civil case shall not be
deemed ‘related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)}(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? CJ Yes MI No

2.) if you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk

County? Cl Yes No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? fZ] Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader ain does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? es No

(Note: A corporation shail be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

 

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
VW Yes O No
Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

oO Yes (If yes, please explain Wi No

| certify the accuracy rf inforyfation provided abave.

Signature: SAN OL

Last Modified: 11/27/2017
